Russell, Chief Justice.
1. “Equity will not intervene to set aside a judgment of a court of competent jurisdiction, which might have been prevented except for the negligence of the complaining party. Beddingfield v. Old National Bank, 175 Ga. 172 (2) (165 S. E. 61)." Rawleigh Co. v. Seagraves, 178 Ga. 459 (173 S. E. 167).
2. The allegation that the judgment the plaintiff sought to set aside was obtained by false testimony was without force, since it was not alleged that the witness giving such false testimony had been found guilty ojf perjury or false swearing. Foster v. Cotton States Electric Co., 172 Ga. 231 (2) (157 S. E. 636).
3. The court did not err in dismissing the petition on general demurrer.

Judgment affirmed.


All the Justices concur.

B. L. Maynard and B. L.'LeSueur, for plaintiff.
. E. L. Forrester, for defendant.